Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 31, 2018

                                        No. 04-18-00507-CV

                         IN THE INTEREST OF R.G.M.R. A CHILD,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01101
                             Honorable Peter Sakai, Judge Presiding

                                           ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, Appellant’s
court-appointed attorney filed an Anders brief in which counsel asserts there are no meritorious
issues to raise that would allow this court to reverse the trial court’s order. See Anders v.
California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental
rights termination appeal). Counsel has informed Appellant of his right to file a pro se brief and
his right to a free copy of the appellate record.
        The State filed a letter waiving its right to file an appellee’s brief unless Appellant files a
pro se brief.
    If Appellant desires to file a pro se brief, we ORDER Appellant to do so within
TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).
    If Appellant files a pro se brief, the State may file a responsive brief not later than
TWENTY DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
Appellant’s counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of
this court.

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court